Title: From George Washington to the Executive Committee of the Continental Congress, 1 January 1777
From: Washington, George
To: Executive Committee of the Continental Congress



Gentlemen
Head Quarters Trenton 1st Jany 1777.

I have the honor and pleasure of acknowledging your favors of the 28th and 31st Decr and Mr Morris’s of the 30th and 31st. The Messenger delivered me the two parcels of hard Money, which I suppose will turn out right, not having had time to count it. The Sum that is lodged at Ticonderoga shall be ordered down, provided the Commander in the Northern Department, finds no better use for it there, than I can make of it here.
The Accounts you give me, in yours of the 28th Ulto of the good Effects that are likely to flow from our Success at Trenton, add not a little to the Satisfaction I have felt on that occasion. You are pleased to pay me many personal compliments, as if the merit of that Affair was due solely to me; but I assure you, the other General Officers, who assisted me in the plan and execution, have full as good right to your Encomiums as myself.

We are devising such Measures, as I hope, if they succeed, will add as much or more to the distress of the Enemy, than their defeat at Trenton, and I promise myself the greatest Advantages, from having engaged, a number of the Eastern Troops, to stay six Weeks beyond their Term of Inlistment, upon giving a Bounty of Ten Dollars. This I know is a most extravagant price, when compared to the time of Service, but the Example was set by the State of pennsylvania with respect to their Militia, and I thought it no time to stand upon Trifles when a Body of firm Troops, inured to danger, were absolutely necessary to lead on the more raw and undisciplined.
I shall know this day, how many of Colonel Glovers Regiment are willing to continue in the land Service, I dont expect many will be prevailed upon to stay, and I will endeavour to procure the rest for the purpose of fitting out the Frigates, upon the best terms I can.
The future and proper disposition of the Hessian Prisoners, struck me in the same light, in which you view it, for which Reason, I advised the Council of Safety to separate them from their Officers, and canton them in the German Counties. If proper pains are taken to convince them, how preferable the Situation of their Countrymen, the Inhabitants of those Counties, is to theirs, I think they may be sent back in the Spring, so fraught with a love of Liberty, and property too, that they may create a disgust to the Service among the remainder of the foreign Troops and widen that Breach which is already opened between them and the British.
Yours of the 31st last Month, incloses me sundry Resolves of Congress, by which I find, they have done me the honor to intrust me with powers, in my military Capacity, of the highest Nature and al⟨most⟩ unlimited in extent. Instead of thinking myself free’d from all civil Obligations, by this mark of their Confidence, I shall constantly bear in Mind, that as the Sword was the last Resort for the preservation of our Liberties, so it ought to be the first thing laid aside, when those Liberties are firmly established.
I shall instantly set about making the most necessary Reforms in the Army, but it will not be in my power to make so great a progress, as if I had a little leisure time upon my Hands.
Mr Morris has my sincere thanks for the Advice and Assistance he promises to give Mr Commissary Wharton, and I beg he would remind him that all his Exertions will be necessary to support an Army in this exhausted Country. I am Gentlemen with the most perfect Respect and Esteem Yr most obt Servt

Go: Washington


P.S. My best thanks to Mr Morris for procuring the Qr Cask Wine, which is not yet got to hand.

